NORTHCUTT, Judge.
Willie Reyes argues that the trial court mistakenly assigned primary residential responsibility for the parties’ minor child to the child’s mother. The record reflects that when making this initial custody determination, the trial judge faced a difficult choice between two loving and capable parents. We cannot conclude that he abused his discretion when doing so. Accordingly, we affirm the custody determination.
Reyes also complains that the court should have denied the mother’s prayer for attorney’s fees and should not have reserved jurisdiction to consider it. However, because the court did not establish the amount of a reasonable fee, that determination remained nonfinal and nonap-pealable. McIlveen v. McIlveen, 644 So.2d 612 (Fla. 2d DCA 1994). Therefore, we do not reach this issue.
WHATLEY, A.C.J., and DAVIS, J., Concur.